DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 5 in the reply filed on 4 May 2021 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  In addition, as noted by Applicant, claim 5 is withdrawn as directed to a non-elected Species.  However, in addition, claims 4 (Species 2), 9 (Species 2 or 3), 6-8 and10 (Speices 3) are also withdrawn as drawn to a non-elected Species, Election was made without traverse in the reply filed on 4 May 2021.  Examiner notes that upon the allowance of a generic claim, withdrawn claims will be considered for rejoinder.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2112”, “2110”, “2826”, and “2824”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2810" and "2801" have both been used to designate “reservoir”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 20-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recites the limitations “for a wall sleeve of a packaged terminal air conditioner” and “and the drain pan is configured to be located under a chassis of the packaged terminal air conditioner in the wall sleeve”.  This renders the claims unclear in that the former limitation appears to merely indicate intended use in the context of a preamble limitation and does not positively disclose either the air conditioner or the presence of the wall sleeve, while the latter limitation appears to indicate intent to positively recite the air conditioner and the presence of the wall sleeve.  To expedite prosecution, the claims have been interpreted as if the air conditioner and presence of the wall sleeve are required.  Claims 2-3 and 21-24 are rejected insofar as they are dependent on claims 1 or 20 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (US 6,405,552) in view of Cahn (US 2,935,360).
Regarding claim 1, Hubert et al. discloses a drain pan, comprising: a floor (see at least condensate collecting region #44) having a perimeter (see at least outer edges #38); a reservoir formed in the floor that extends downward from the floor and includes a drain opening (see at least channels #66; drain opening #56; column 4, lines 1-14); wherein the floor slopes downward from the perimeter to the drain opening (see at least Figure 7; column 3, lines 55-57).
Hubert et al. does not disclose for a wall sleeve of a packaged terminal air conditioner, and wherein the drain pan is configured to be located under a chassis of the packaged terminal air conditioner in the wall sleeve, though Hubert et al. does meet wherein the drain pan is configured to be located under a chassis of the air conditioner (see at least column 2, lines 43-58).
Cahn teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to be located under a chassis of the packaged terminal air conditioner in the wall sleeve (see at least column 2, lines 1-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Hubert et al. with for a wall sleeve of a packaged terminal air conditioner, and wherein the drain pan is configured to be located under a 
Regarding claim 3, Hubert et al. further discloses further comprising a vertical side wall formed around the perimeter of the floor (see at least peripheral support #34, best seen in Figures 2, 8, and 9).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. in view of Cahn as applied to claim 1 above, and further in view of Kawamoto (JP 61231337).
Regarding claim 2, Hubert et al. in view of Cahn does not disclose further comprising a rim around the drain opening, wherein the rim is lower than a side height of the reservoir.
Kawamoto teaches another drain pan further comprising a rim around the drain opening, wherein the rim is lower than a side height of the reservoir (see at least Figures 2 and 3, the cylinder #6 defining the drain opening protrudes above the floor #7 of the drain pan, but below the sides #8 of the drain pan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Hubert et al. in view of Cahn with further comprising a rim around the drain opening, wherein the rim is lower than a side height of the reservoir, as taught by Kawamoto, to improve the drain pan of Hubert et al. in view of Cahn by allowing for a more rigid drain pan (see at least Kawamoto Abstract) and by allowing for water to accumulate to a certain point prior to draining, thus allowing for confirmation of operation.  

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (US 6,405,552) in view of Cahn (US 2,935,360).
Regarding claim 20, Hubert et al. discloses a drain pan, comprising: a floor (see at least condensate collecting region #44) having a perimeter (see at least outer edges #38); a drain opening formed in the floor (see at least drain opening #56); wherein the floor slopes downward from the perimeter to the drain opening (see at least Figure 7; column 3, lines 55-57).
Hubert et al. does not disclose for a wall sleeve of a packaged terminal air conditioner, and wherein the drain pan is configured to be located under a chassis of the packaged terminal air conditioner in the wall sleeve, though Hubert et al. does meet wherein the drain pan is configured to be located under a chassis of the air conditioner (see at least column 2, lines 43-58).
Cahn teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to be located under a chassis of the packaged terminal air conditioner in the wall sleeve (see at least column 2, lines 1-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Hubert et al. with for a wall sleeve of a packaged terminal air conditioner, and wherein the drain pan is configured to be located under a chassis of the packaged terminal air conditioner in the wall sleeve, as taught by Cahn, to provide the benefit of reduced installation cost (see at least Cahn column 2, lines 4-11).
Regarding claim 21, Hubert et al. further discloses wherein the drain pan further comprises a rim formed around the drain opening on a top side of the floor (see at least peripheral support #34, best seen in Figures 2, 8, and 9: Examiner notes that in the absence of a recitation of walls, the peripheral support meets the “rim” limitation).
Regarding claim 22, Hubert et al. further discloses wherein the floor comprises a reservoir formed around the drain opening, and the drain opening is at a bottom of the reservoir (see at least recessed area about drain opening #56, best seen in Figures 7 and 8).
Regarding claim 23, Hubert et al. further discloses further comprising a rim formed around the drain opening (see at least peripheral support #34, best seen in Figures 2, 8, and 9: Examiner notes that in the absence of a recitation of walls, the peripheral support meets the “rim” limitation).
Regarding claim 24, Hubert et al. further discloses further comprising a first canal and a second canal (see at least drain channels #66, Figure 8), the first canal formed in the floor of the drain pan and extending from the reservoir to a first side of the drain pan (see at least channel #66 on Figure 8 extending to the front left side; column 4, lines 1-14); the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to a second side of the drain pan opposite the first side of the drain pan (see at least channel #66 on Figure 8 extending to the front right side, which is opposite to the front left side; column 4, lines 1-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAVIA SULLENS/Primary Examiner, Art Unit 3763